NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-50194

               Plaintiff - Appellee,             D.C. No. 3:15-cr-00529-LAB

     v.
                                                 MEMORANDUM*
 ERASMO VILLA-SOSA,

               Defendant - Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted August 25, 2015**

Before:      McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Erasmo Villa-Sosa appeals from the district court’s judgment and challenges

the 12-month sentence imposed following his guilty-plea conviction for being a

removed alien found in the United States, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Villa-Sosa contends that the district court erred by failing to address the

alleged sentencing disparity created by its determination that a two-level, rather

than a four-level, fast-track departure was warranted under U.S.S.G. § 5K3.1. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The district court sufficiently explained the

sentence; it was not required to “tick off” each of the 18 U.S.C. § 3553(a)

sentencing factors. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc).    Moreover, Villa-Sosa’s sentence is substantively reasonable in light

of the section 3553(a) sentencing factors and the totality of the circumstances,

including Villa-Sosa’s immigration history. See Gall v. United States, 552 U.S.
38, 51 (2007).

      AFFIRMED.




                                          2                                    15-50194